Citation Nr: 0201952	
Decision Date: 02/28/02    Archive Date: 03/05/02	

DOCKET NO.  00-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.

2.  Entitlement to an increased evaluation for a right index 
finger disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to January 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  In June 1955, the RO denied service connection for 
defective vision.

2.  Evidence submitted since the June 1955 RO decision 
concerning the claim for service connection for defective 
vision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's right index finger disability is currently 
manifested by subjective complaints of functional limitation, 
caused by limitation of motion; extremely unfavorable 
ankylosis has not been demonstrated.

4.  The veteran's bilateral foot disability is manifested by 
pain and discomfort in walking; spasm of the tendo Achillis, 
and bilateral pronation with inward displacement of the tendo 
Achillis.  

5.  There are no extraordinary factors resulting from the 
veteran's pes planus or right index finger disability 
productive of an unusual disability picture such as to render 
the application of regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's June 1955 
denial of entitlement to service connection for defective 
vision is not new and material and the veteran's claim for 
entitlement to service connection for defective vision is not 
reopened. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a), 20.202, 
20.204(b), (c) (2001).

2.  The criteria for a rating in excess of 10 percent for a 
right index finger disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, and 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), Part 4, Diagnostic Codes 5135, 5225 (2001).  

3.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. 
§§  1155, 5102, 5103, and 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), Part 4, Diagnostic Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been afforded pertinent VA 
examinations concerning his claims.  Attempts have been made 
to obtain evidence identified as material to the claims.  

It is noted that the VA examiner at the veteran's February 
2001 VA examination reported that the veteran's claims folder 
was not reviewed.  Although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
for the most part reported his history accurately to enable 
an acceptable medical assessment.  


New and Material

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The Board notes that § 3.156(a), the second sentence of 
§ 3.159(c), and 3.159(c)(4)(3) were amended at 66 Fed. 
Regulations, 45620 (2001).  These amendments, however, apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Inasmuch as the claim was initiated 
prior to that date, the amendments do not apply to this 
attempt to reopen a claim for service connection for 
defective vision, at issue in this appeal. 

In June 1955, in denying the claim for service connection the 
RO noted the service medical records reflected that the 
veteran sustained a lacerated conjunctiva in November 1954.  
However, the then-current VA examination conducted in May 
1955 failed to note any residuals of his inservice injury.  
At that time, the record only contained diagnoses of myopia 
astigmatism, of the right eye, and myopia of the left eye.  
It was pointed out by the RO that myopia is not considered a 
disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d, 1380, 1384 (Fed. Circuit 1996).  The June 
1955 RO decision is the last final decision on the issue of 
service connection for defective vision.  The Board shall 
review the evidence of record at the time of, and evidence 
submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service records and post service VA clinical 
reports.  Records submitted after the June 1955 RO decision 
include testimony of the veteran, as well as, VA and private 
clinical records.  

Concerning the statements of the veteran, the Board notes 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), has held that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995), quoting Moray v. Brown, 
7 Vet. App. 211, 214 (1993).  Here, the veteran seeks to 
reopen his claim for service connection for defective vision 
by restating his previous assertions that have been 
determined noncredible.  This is cumulative; it is not new.  
It has not been shown that the veteran has the medical 
training and experience to provide an opinion on a medical 
question of causation; therefore, his statements are not 
competent evidence on that question.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

The additional clinical records simply show that the veteran 
received treatment for his eyes between 1984 and 1999, 
including surgery for a macular hole and cataracts in 1998.  
Significantly, however, the medical personnel did not link 
the veteran's eye disorders to military service.  Although 
this medical evidence is new and reports current diagnoses, 
this additional documentation only addresses the veteran's 
current medical condition, without commenting on the 
relationship of any current eye disorder to his active 
military service.  This evidence does not address or 
contradict the reasoning offered in support of the prior 
decision.  It has no bearing on the issue of service 
incurrence and, therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  The Board's review 
does not disclose any evidence that satisfies the requisite 
criteria to reopen.  Since the veteran has not submitted new 
and material evidence, VA does not have jurisdiction to 
reopen the claim and consider it again.  38 U.S.C.A. §§ 5108, 
7104, 7105.  See Barnett.

Increased Ratings

The evaluation assigned for the veteran's service-connected 
disabilities are established by comparing the current 
manifestations as indicated in the recent medical findings 
with the criteria in the VA Schedule for Rating Disabilities 
(schedule), 38 C.F.R. Part 4.  Essentially, these evaluations 
are based in large degree, on the impairment, the current 
clinical findings objectively shown to be the result of a 
service-connected disability.  

Right Index Finger

Under 38 C.F.R. § 4.71, Diagnostic Code 5225, which is for 
ankylosis of the middle finger (major or minor), a 10 percent 
rating is assigned for favorable or unfavorable ankylosis.  
This is the only rating under this code.  When there is 
extremely unfavorable ankylosis, the residuals will be rated 
as amputations under Diagnostic Code 5153 for amputation of 
the index finger.  Amputation of the index finger to the 
middle phalanx or distal joint warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5153.  

The veteran sustained a simple spiral fracture of the middle 
phalanx of the right index finger in September 1954 while 
playing football.  A June 1955 rating decision granted a 
10 percent rating for a fracture of the right index finger 
with ankylosis.  The 10 percent rating has remained in effect 
since that time.  

After reviewing the evidence on file, it is the conclusion of 
the Board that the appellant has symptoms consistent with 
favorable ankylosis of the right index finger.  On VA 
examination conducted in February 2001, it was noted that he 
was able to approximate the tip of the thumb with the other 
fingers.  He was unable to flex the right index finger; 
however, he was unable to approximate the index finger to the 
median transverse fold of the palm.  It was noted that the 
right hand showed severe deformity of the right index finger 
and the right index finger was healed in flexion at the 
distal interphalangeal joint.  The extension of the proximal 
interphalangeal joint of the right index finger was limited.  
As noted, this equates to ankylosis.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses functional loss due to pain and the 
regulations 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, in reaching 
its conclusion in this case.  At the VA examination in 
February 2001, it was noted that the previous X-rays from 
March 2000 of the right hand revealed the presence of 
moderate generalized osteopenia.  There was slight narrowing 
of the proximal interphalangeal joint space of the index 
finger associated with mild subchondral osteophytes and 
periarticular soft tissue swelling.  The impression was 
degenerative joint disease of the index finger, osteopenia.  
The examiner reported that the veteran had swelling of the 
proximal interphalangeal joint with tenderness and a painful 
nodule on that joint.  There was mild swelling of the distal 
interphalangeal joint of the right index finger.  The entire 
right index finger was very tender to touch.  It was noted 
that the veteran was right-handed and his grip and strength 
were noted to be very poor in the right hand.  He reported 
that he wrote holding his pen in between the thumb and the 
middle finger.  He had difficulty with grasping objects, or 
any pulling or pushing movement.  There was also noted 
functional impairment in range of motion.  It was described 
as moderate to severe limitation due to pain of the right 
index finger.  

While the veteran reports severe residuals, these complaints 
of pain do not exceed the criteria for the current 10 percent 
rating.  The assigned evaluation takes into consideration 
pain.  Despite the physical manifestations that have been 
described, as well as complaints, the medical record does not 
indicate that this limitation of motion reaches such a degree 
of severity as to be described as unfavorable ankylosis.  The 
Board has taken into consideration the identified 
manifestations of the disorder, which include pain and some 
limitation of motion.  38 C.F.R. § 4.40.  These findings are 
adequately compensated by the 10 percent for the hand under 
the pertinent diagnostic code.  

Pes Planus

Pursuant to Diagnostic Code 5276, a pronounced impairment, 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked forward displacement and severe 
spasms of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating 
for a bilateral disorder, and a 30 percent rating for a 
unilateral disorder.  When impairment is severe, with 
objective evidence of marked deformity, pain on manipulation 
and accentuated by use, indication of swelling on use, and 
characteristic callosities, the ratings are 30 percent and 
20 percent for bilateral and unilateral flatfoot, 
respectively.  The impairment is considered moderate, 
permitting a 10 percent rating, if the weight bearing line is 
over or medial to the great toe, if there is any bowing of 
the tendo Achillis, and pain on manipulation and use of the 
feet, bilateral or unilateral.  

Based on inservice treatment for pes planus, a June 1955 
rating decision granted a 10 percent rating for aggravated 
pes planus.  A July 1981 rating action increased the 
disability rating to 30 percent.  VA outpatient records dated 
in April 1994 revealed spasm of the tendo Achillis and 
bilateral pronation with inward displacement.  A July 1996 
Board decision increased the disability evaluation to 
50 percent disabling.  

The veteran has been assigned the maximum schedular rating 
under Diagnostic Code 5276.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  
Therefore, the Board will consider an extraschedular rating 
is warranted for his pes planus as well as his right index 
finger disability.

Functional limitations due to pain must be accounted for in 
the disability evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered DeLuca and 
38 C.F.R. §§  4.10, 4.14, in reaching its conclusion in this 
case.  However, the complaints of pain do not exceed the 
criteria for a 50 percent rating; assignment of that 
disability evaluation takes severe pain into consideration.  

In reviewing the February 2001 examination, the veteran 
stated that he had constant pain in both feet.  He had no 
stiffness or swelling.  He reported the pain was worse with 
standing and walking.  He had been wearing special shoes to 
ambulate.  He described an inability to walk barefooted.  He 
indicated that he had been using a cane for the past 8 to 10 
years.  He had been using Celebrex daily and analgesic balm.  
He did not wear any shoe inserts.  He reported that his daily 
activities had been significantly affected by his feet 
problems and had significant ambulatory difficulties because 
of the constant pain in his feet.  

On examination, it was noted that he had pes planus deformity 
of the feet and severe painful plantar calluses and plantar 
fibromas.  The feet were noted to be very painful to touch, 
especially the forefoot because of the painful plantar 
calluses.  He was noted to have significant gait limitations 
and functional limitations when standing and walking from the 
painful plantar calluses.  In addition, he also described 
excessive shoe wear because of painful plantar calluses.  
There was plantar arch tenderness because of the painful 
fibroma, which was noted to be slightly worse on the left.  
There was overlapping of the second toes over the great toes.  
The patient was able to wiggle his toes.  There was no edema 
of the feet noted at that time.  It was also noted that the 
previous right foot X-ray revealed osteoporosis.  There was 
overriding of the distal phalanx of the second and first 
toes.  There were multiple metallic pins in the lateral 
malleolus.  There were cystic changes in the posterior half 
of the right calcaneum.  There was tarsal coalition of the 
right subtalar joint.  

X-ray of the feet showed diffuse osteopenia.  There was mild 
hallux valgus deformity.  Arthroplasty was noted at the PIP 
joint of the fifth toe.  There was a small spur noted at the 
base of the proximal phalanx of the fourth toe.  There was a 
small sized plantar calcaneal spur.  Four screws transfixed 
the distal tibia.  The left foot showed diffuse osteopenia.  
The examiner indicated that there might be an old healed 
fracture at the base of the proximal phalanx of the left 
fourth toe.  

In this case, the evidence does not suggest that either of 
the veteran's disabilities produce such an exceptional 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  This case does not present 
factors such as frequent periods of hospitalization or marked 
interference with employment.  

In considering pes planus, while there is evidence of 
significant pain and functional limitations caused by his 
condition, these manifestations of pain do not exceed the 
criteria for the current 50 percent rating.  An 
extraschedular rating due to pain alone is simply not 
supported.  Rather, the functional limitations due to pain 
are assessed in assigning the appropriate percentage rating 
under the diagnostic code.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, Part 4 (2001).

In regards to industrial impairment, the veteran reported at 
his February 2001 VA examination that he was unemployed.  The 
November 1993 VA examination report indicates that the 
veteran was formerly employed with the utility company until 
1991.  The veteran did not indicate the reasons for his 
unemployment.  Significantly, however, the record does not 
show that the veteran stopped working due solely to his 
service-connected disabilities discussed above, or that 
either disability alone markedly interfered with his work.  
For instance, the veteran has not produced any documents from 
his former employer to this effect.

Moreover, our review of the claims file does not show that 
these service-connected disabilities required hospitalization 
during the period in question.  In fact, the record does not 
indicate that his disabilities have required hospitalization 
or extensive treatment since service discharge.  Although he 
complains of pain with limitation of motion, the ratings in 
effect adequately compensate him for these manifestations.  
There is no showing that any pain or other functional loss 
that the veteran might have is not contemplated in the rating 
now assigned.  The examination report shows, despite the 
pain, the veteran is able to ambulate and grasp objects.  
Neither the veteran's statements nor the medical records 
indicate that the disabilities discussed above warrant the 
assignment of an extraschedular evaluation.   


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for defective 
vision, the benefits sought on appeal are denied.  

Entitlement to an increased rating for the residuals of a 
fracture of the right index finger is denied.  

Entitlement to an increased rating for pes planus is denied.  


		
	S.M. CIEPLAK
	Acting Member Board of Veterans' Appeals

 

